10-2692-ag
         Jiang v. Holder                                                                                 BIA
                                                                                                A078 444 655


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of New
 4       York, on the 29 th day of March, two thousand eleven.
 5
 6       PRESENT: GUIDO CALABRESI,
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                         Circuit Judges.
10
11
12       YE YING JIANG, also known as
13       YUE YING JIANG,
14
15                       Petitioner,
16
17               -v.-                                                                          10-2692-ag
18                                                                                             NAC
19       ERIC H. HOLDER, JR., United States
20       Attorney General,
21
22                       Respondent.
23
24
25       FOR PETITIONER:                 John Z. Zhang, New York, NY.
26
27       FOR RESPONDENT:                 Tony West, Assistant Attorney General;
28                                       Terri J. Scadron, Assistant Director, and
29                                       Lauren   Ritter,  Law   Clerk,  Office   of
30                                       Immigration Litigation, Civil Division,
31                                       U.S. Department of Justice, Washington, DC.
32
1         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

2    AND DECREED that the petition for review is DENIED.

3         Ye Ying Jiang, a Chinese native and citizen, seeks review

4    of the BIA’s denial of her motion to reopen her immigration

5    proceedings.       We assume the parties’ familiarity with the

6    underlying facts and procedural history.

7         We review BIA decisions on motions to reopen for abuse of

8    discretion.       Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.

9    2006).     Jiang’s second renewed motion to reopen was untimely

10   because she filed it more than six years after her final

11   removal order.       See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

12   §   1003.2(c)(2).           Nevertheless,      the      90-day   timeliness

13   requirement does not apply to motions based on changed country

14   conditions, so long as the new evidence is material, was

15   previously unavailable, and could not have been discovered and

16   presented at the prior hearing.            8 U.S.C. § 1229a(c)(7)(C); 8

17   C.F.R. § 1003.2(c)(3)(ii).            Changed country conditions are

18   distinct from changed personal circumstances.              See, e.g., Wang

19   v. BIA, 437 F.3d 270, 273-74 (2d Cir. 2006).

20        The BIA did not abuse its discretion by rejecting Jiang’s

21   argument    of    changed   country       conditions.      First,    the   BIA

22   reasonably       discredited    Jiang’s      village     committee    notice


                                           2
1    because it was unauthenticated and the immigration judge had

2    previously found Jiang not credible.     See Zheng v. Gonzales,

3    500 F.3d 143, 146-48 (2d Cir. 2007).      For the same reasons,

4    the BIA reasonably declined to credit Jiang’s or her mother’s

5    affidavit.   Id.   Second, while Jiang’s Falun Gong practice may

6    have changed her personal circumstances, it did not change the

7    conditions in China. As a result, it was not an abuse of

8    discretion to find no changed country conditions and to deny

9    Jiang’s motion as untimely.

10       We have considered and reject Jiang’s other arguments.

11   Jiang’s petition for review is DENIED and her pending motion

12   for a stay of removal is DISMISSED as moot.

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk.




                                     3